            Case 6:19-cv-01071-AA    Document 58   Filed 05/18/20   Page 1 of 13




: C.-S.-S.-C.-P.-S.-G.-P. FLAG OF THIS DOCUMENT-POSTAL-VESSEL-COURT-VENUE.


                              UNITED STATES DISTRICT COURT

                                    STATE OF OREGON

                                    EUGENE DIVISION

: James-Brent: Alvarez.                   Case No. 6:19-cv-01071-AA

                 Plaintiff,               PLAINTIFFS’ OBJECTION AND
                                          MOTION FOR PERFORMANCE
       v.                                 OF CONTRACT

Luke Sitts, et al.

                Defendants.
         Case 6:19-cv-01071-AA   Document 58   Filed 05/18/20   Page 2 of 13




                             TABLE OF CONTENTS

I.      OBJECTION………………………………………………………………………………1

II.     MOTION…………………………………………………………………………………..2

III.    MEMORANDUM………………………………………………………………………...3

        A.      DEFINITIONS…………………………………………………………………….3

        B.      ARGUMENT……………………………………………………………………...4

IV.     CONCLUSION……………………………………………………………………………8




Page i – Table of Contents
           Case 6:19-cv-01071-AA   Document 58   Filed 05/18/20   Page 3 of 13




                                 TABLE OF AUTHORITES

Cases

Brown v. Texas,
   443 US 47, 61 LED 2d, 357,99 S. Ct. 2637 (1979)……………………………………………5

Byars v. United States,
  273 U.S. 28 (1927)……………………………………………………………………………..6

Hurtado vs. California,
  110 U. S. 516 (1883)…………………………………………………………………………...5

Marbury v. Madison,
  5 U.S. 137 (1803)…………………………………………………………………………4, 5, 7

Miranda vs. Arizona,
  384 U.S. 436, 491, (1966)…………………………………………………………………...4, 5

Moya v. US,
  761 F2d, 322 (7th Cir. 1958)…………………………………………………………………..5

Trinsey v. Pagliaro,
   D.C. Pa., 229 F. Supp. 649 (1964)……………………………………………………………..1

Williams v. Rhodes,
   393 U.S. 23 (1968)……………………………………………………………………………..5

Statutes

28 U.S. Code § 453………………………………………………………………………………..2

28 U.S. Code § 1331………………………………………………………………………………2

28 U.S. Code 1343………………………………………………………………………………...2

28 U.S. Code 1361………………………………………………………………………………...2

Authorities

Black’s Law Dictionary 10th Ed……………………………………………………………..3, 4, 5

Fed. R. of Civ. P. 7(a)(2)………………………………………………………………………….1

Fed. R. of Evidence 301……………………………………………………………………...1, 2, 8



Page ii – Table of Authorities
          Case 6:19-cv-01071-AA   Document 58   Filed 05/18/20   Page 4 of 13




US Const art. I, § 10, cl. 1…………………………………………………………………2, 3, 4, 5

US Const art VI, cl. 2……………………………………………………………………………...4

US Const. Fourth Amendment……………………………………………………………… 2, 5, 6

US Const. Fifth Amendment…………………………………………………………………...2, 5

US Const. Sixth Amendment…………………………………………………………………...2, 5

US Const. Ninth Amendment…………………………………………………………………..2, 4

US Const. Tenth Amendment…………………………………………………………………..2, 5

US Const. Thirteenth Amendment……………………………………………………………...3, 6

US Const. Fourteenth Amendment……………………………………………………………..3, 6

16 Am. Jur. 2d, Const. Law, § 70…………………………………………………………………4

16 Am Jur 2d, Const. Law, § 97…………………………………………………………………..6

16 Am Jur 2d, Const. Law, § 114 – 117…………………………………………………………..6

16 Am Jur 2d, § 165……………………………………………………………………………….7

16 Am Jur 2d, § 255……………………………………………………………………………….7

16 Am Jur 2d, § 256……………………………………………………………………………….7

16 Am Jur 2d, § 258……………………………………………………………………………….7




Page iii – Table of Authorities
           Case 6:19-cv-01071-AA        Document 58        Filed 05/18/20     Page 5 of 13




                                          I.      OBJECTION

                 Plaintiff—James-Brent: Alvarez, objects to defendants filing a non-responsive
reply to plaintiff’s Motion for Leave to Amend (ECF No. 45) as directed by the Court on April,
1, 2020, (ECF 46) (Order at 2). Defendants failed to respond to the facts and memorandum in
Section II. (B)(2) set forth within the supplemental pleading (“Third Amended Complaint”)
(“TAC” in citations) of plaintiff’s Motion for Leave to Amend, thereby, the memorandum of law
is unrebutted fact established in the record pursuant to Fed. R. of Evidence 301.1
                 Defendant’s pleadings continue to avoid a responsive reply, and look to create
confusion by: (1) misconstruing the Court’s Opinion and Order; (2) consistently referencing
mistakes made by a pro se litigant with his original complaint; (3) showing prejudice to the
spiritual beliefs of plaintiff relying on the US Constitution as the Law; and (4) alleging additional
facts—claiming a routine traffic stop—in an attempt to lay the foundation for the complaint.1
                 Defendants’ have the opportunity to introduce facts into the record by filing an
answer in accordance with Fed. R. of Civ. P. 7(a)(2).3 However, even if defendant’s allege facts
within an answer claiming the event was a traffic stop. That too fails. As it would be prejudicial
of the UOPD officers to form a legal conclusion—based on plaintiff traveling in his
automobile—about the plaintiff’s activity, and thereby, once due process is violated any
jurisdiction the UOPD officers may have had, is no longer. Consequently, defendant’s case law
is irrelevant because it’s based on facts not alleged within the plaintiff’s complaint.




________________________
1
  Rule 301. Presumptions in Civil Cases Generally: In a civil case, unless a federal statute or
these rules provide otherwise, the party against whom a presumption is directed has the burden
of producing evidence to rebut the presumption. But this rule does not shift the burden of
persuasion, which remains on the party who had it originally.
2
 “Statements of counsel in their briefs or argument while enlightening to the Court are not
sufficient for purposes of granting a motion to dismiss or summary judgment.” Trinsey v.
Pagliaro D.C. Pa., 229 F. Supp. 649 (1964).
3
    Rule 7(a)(2). Pleading allowed: an answer to a complaint.



Page 1 – Plainitiff’s Objection and Motion for Performance of Contract
         Case 6:19-cv-01071-AA           Document 58        Filed 05/18/20      Page 6 of 13




                                          II.     MOTION

                Therefore, plaintiff: (1) respectfully notices the Court of the following undisputed
facts in the record pursuant to Fed. R. of Civ. P. 301; and (2) respectfully moves the Court to
enforce plaintiff’s contractual rights of the contract <the US Constitution> as scribed below:

               28 U.S. Code § 1331, as “the district courts shall have original jurisdiction of all
                civil actions arising under the Constitution, laws, or treaties of the United States,”
                and;

               28 U.S. Code 1343, “to redress the deprivation, under color of any State law,
                statute, ordinance, regulation, custom or usage, of any right, privilege or
                immunity secured by the Constitution of the United States or by any Act of
                Congress providing for equal rights of citizens or of all persons within the
                jurisdiction of the United States,” and;

               28 U.S. Code 1361 “action to compel an officer of the United States to perform
                his duty,” and;

               28 U.S. Code § 453 “Each justice or judge of the United States shall take the
                following oath or affirmation before performing the duties of his office: “I, ___
                ___, do solemnly swear (or affirm) that I will administer justice without respect to
                persons, and do equal right to the poor and to the rich, and that I will faithfully
                and impartially discharge and perform all the duties incumbent upon me as ___
                under the Constitution and laws of the United States. So help me God.”

              This action before the Court arises as a request upon notice, for specific
performance of enforcement of the contract—[t]he United States Constitution—by a US
National who was deprived of his contracted rights, and thereby, suffered a breach of contract.
The breaches of contract are set forth below as alleged in plaintiff’s pleadings:

               US Const art. I, § 10, cl. 1 for detaining plaintiff for a title of Nobility, issuing
                traffic tickets, and impairing plaintiff’s daily-life obligations.

               Fourth Amendment right to be free of unwarranted searches and seizures.

               Fifth Amendment right to remain silence.

               Sixth Amendment right to council.

               Ninth Amendment right to travel.

               Tenth Amendment right to be free of government officials acting outside of their
                constitutional limits.

Page 2 – Plainitiff’s Objection and Motion for Performance of Contract
         Case 6:19-cv-01071-AA          Document 58        Filed 05/18/20     Page 7 of 13




               Thirteenth Amendment right to be free of involuntary service.

               Fourteenth Amendment right to due process and equal protection of the laws.

                In sum, plaintiff seeks to hold defendants accountable for negligently depriving
plaintiff of his contracted rights with the civil government that defendants swore to uphold. This
matter arises from plaintiff exercising his right to travel, and upon being deprived of that right by
UOPD officers—Sitt, Brooks, Geeting, Barrett, and Morris—plaintiff exercised his rights to
council, silence, and freedom from unreasonable search and seizure. Thereby, defendants further
acted outside of the constitutional limits of the contract by interrogating and compelling plaintiff
to produce a title of nobility in violation of US Const. art I, § 10, cl. 1. When plaintiff refused to
waive his constitutional rights, defendants’ deprived plaintiff of his contracted rights to due
process and equal protection of the laws with prejudice by excessive force.
                Further, defendant’s conspired to hide their misconduct by issuing false
statements based off a prejudicial legal conclusion not allowed under the due process laws of the
contract, and further, had help by the UOPD’s Chief of Police—Carmichael, and Sgt. John Doe
of the departments Professional Standards Unit, and the University’s President—Schill, by
failing to enforce the UOPD’s procedures for handling plaintiff’s complaint sent to the UOPD in
a further attempt to help cover up the misconduct of the UOPD officers.

                             III.    MEMORANDUM IN SUPPORT

A.      DEFINITIONS

                [A] contract is: (1) an agreement between two or more parties creating obligations
that are enforceable or otherwise recognizable at law <a binding contract>; (2) the writing that
sets forth such an agreement <a contract is valid if valid under the law of the residence of the
party wishing to enforce the contract>; (3) an enforceable agreement between two or more
parties to do or not to do a thing or set of things; a compact <when they finally agreed, they had a
contract>. Black’s Law Dictionary 10th Ed. @ 389-390.
                [A] constitution is: (1) the entire plan or philosophy on which something is
constructed; (2) the fundamental and organic law of a county or state that establishes the
institutions and apparatus of government, defines the scope of governmental sovereign power,


Page 3 – Plainitiff’s Objection and Motion for Performance of Contract
         Case 6:19-cv-01071-AA          Document 58        Filed 05/18/20     Page 8 of 13




and guarantees of individual civil rights and civil liberties; a set of basic law and principles that a
country, state, or organization is governed by; (3) the written instrument embodying this
fundamental law, together with any formal amendments. Black’s Law Dictionary 10th Ed. @
376.
                “This—United States—Constitution—[t]he contract—and the Laws of the United
States which shall be made in Pursuance thereof; and all Treaties made, or which shall be made,
under the Authority of the United States, shall be the Supreme Law of the Land; and the Judges
in every States shall be bound thereby, any Thing in the Constitution or Law of any State to the
Contrary notwithstanding.” US Const art VI, cl. 2. (emphasis mine.)

B.      ARGUMENT

                “[N]o state shall * * * pass any Law impairing the obligation of contracts.” US
Const. art. I, § 10, cl. 1. No provision of the Constitution is designed to be without effect.
Anything that is in conflict is null and void of law. Clearly, for a secondary law to come in
conflict with the Supreme-Law is illogical, for certainly, the Supreme Law would prevail over all
other laws and certainly our forefathers had intended that the Supreme-law would be the basis of
all law, and for any law to come in conflict would be null and void of law, it would bare no
power enforce, it would bare no obligation to obey, it would purport to settle as if it had never
existed, for unconstitutionality would date from the enactment of such a law, not from the date so
branded in an open court of law, no courts are bound to uphold it, and no citizens are bound to
obey it. It operates as a near nullity or fiction of law. If any statement, within any law, which is
passed, is unconstitutional, the whole law is unconstitutional. See Marbury v. Madison, 5 U.S.
137 (1803).
                “No public policy of a state can be allowed to override the positive guarantees of
the Constitution of the United States.” 16 Am. Jur 2d, Const. Law, § 70. Furthermore, “Where
rights secured by the Constitution are involved, there can be no rule making or legislation which
would abrogate them.” Miranda vs. Arizona, 384 U.S. 436, 491, (1966). And the Ninth
Amendment of the US Const. states, “Enumeration in this constitution of certain rights shall not
be construed to deny or disparage others retained by the people.” This means congress has no
authority to add on to the constitution in such a way that would take away rights previously



Page 4 – Plainitiff’s Objection and Motion for Performance of Contract
         Case 6:19-cv-01071-AA          Document 58        Filed 05/18/20     Page 9 of 13




guaranteed. “The state cannot diminish Rights of the people.” Hurtado vs. California, 110 U. S.
516 (1883).
                The US Const. Tenth Amendment states, “the powers not delegated to the United
States by the Constitution, nor prohibited by it to the States, are reserved to the States
respectively or to the people.” The constitution is a contract designed to limit government.
Police power is a states Tenth Amendment right, subject to due-process and constitutional
limitations, to establish and enforce laws protecting the public’s health, safety, and general
welfare. Black’s Law Dictionary 10th Ed. @ 1345. A police officer has no power to take away
rights guaranteed by the US Constitution.
                The Fifth Amendment of the US Const. states, “No person shall * * * be
compelled in any criminal case to be a witness against himself, nor be deprived of life, liberty, or
property, without due process of law; nor shall private property be taken…” Meaning, a person
has a right to remain silent and not be compelled to produce documentation that will be used
against him in a court of law. See Brown v. Texas, 443 US 47, 61 LED 2d, 357,99 S. Ct. 2637
(1979), and Moya v. US, 761 F2d, 322 (7th Cir. 1958).
                The assistance of council is guaranteed by the Sixth Amendment of the US
Constitution. “if the individual indicates, prior to or during questioning, that he wishes to remain
silent, the interrogation must cease; if he states that he wants an attorney, the questioning must
cease until an attorney is present. See Miranda v. Arizona, 384 U.S. 436 (1966).
                The Fourth Amendment of the US Const. forbids unreasonable search and seizure
without probable cause supported by Oath or affirmation and issued by Warrant. There are no
exceptions to this contracted right. See Marbury v. Madison, 5 U.S. 137 (1803) and Miranda v.
Arizona, 384 U.S. 436 (1966). As stated above, the Ninth and Tenth Amendments forbids
Congress from adding or subtracting from the individual’s contracted civil rights and liberties.
You cannot use one clause of the federal Constitution to override another clause of the federal
Constitution. See Williams v. Rhodes, 393 U.S. 23 (1968). And, US Const. art. I., § 10, cl. 1
forbids congress from making exceptions to plaintiff’s contracted civil rights by stating, “No
state shall pass any * * * Law impairing the Obligation of Contracts…”
                Moreover, US Const art. I, § 1 states, “All legislative Powers herein granted shall
be vested in a Congress of the United States, which shall consist of a Senate and House of
Representatives.” If the power isn’t granted, the civil government doesn’t have it. This is in

Page 5 – Plainitiff’s Objection and Motion for Performance of Contract
        Case 6:19-cv-01071-AA            Document 58       Filed 05/18/20      Page 10 of 13




reference to Congress expanding upon a federal statute without the granted power to do so by the
people. Like making exceptions to the warrant requirement of the Fourth Amendment. The US
Constitution doesn’t allow it.
                  The Thirteenth Amendment of the US Const. states, “Neither slavery nor
involuntary servitude, except as a punishment for crime whereof the party shall have been duly
convicted, shall exist within the United States, or any place subject to their jurisdiction.” In sum,
a person cannot be compelled to waive any of his contracted civil liberties and rights.
                  The Fourteenth Amendment of the US Const. states, “All persons born or
naturalized in the United States, and subject to the jurisdiction thereof, are citizens of the United
States and of the State wherein they reside. “No State shall make or enforce any law which shall
abridge the privileges or immunities of citizens of the United States; nor shall any State deprive
any person of life, liberty, or property, without due process of law; nor deny to any person within
its jurisdiction the equal protection of the laws.”
                It is important to understand how this constitution is supposed to be enforced. 16
Am Jur 2d, Const. Law, § 97: That a constitution should receive a liberal interpretation in favor
of the citizen is especially true with respect to those provisions which were designed to safeguard
the liberty and security of the citizen in regard to both person and property. See Byars v. United
States, 273 U.S. 28 (1927). In other words, it’s supposed to be liberally enforced in favor of the
citizen for the protections of their rights and property. Any constitutional provision intended to
confer a benefit should be liberally construed in favor of the clearly intended and expressly
designated beneficiary.
                  The bottom line to the US Constitution is that it clearly represents a contract.
[T]he constitution is a contract in writing enforceable in a court of law pursuant to the statute of
frauds. Plaintiff is asking for specific performance of his contractual rights of the contract by the
Court in favor of him. As plaintiff is the beneficiary of the contract.
                  16 Am Jur 2d, Const. Law, § 114 – 117 in sum, states that various facts and
circumstances extrinsic to the constitution are often resorted to by the courts to aid them in
determining its meaning. As previously noted, however, such extrinsic aids may not be resorted
to where the vision in the question is clear, and unambiguous in such a case the court must apply
the terms of the constitution as written. They are not at liberty to search for meanings beyond
the instrument.

Page 6 – Plainitiff’s Objection and Motion for Performance of Contract
        Case 6:19-cv-01071-AA            Document 58        Filed 05/18/20      Page 11 of 13




                16 Am Jur 2d, § 165: Since the constitution is intended for the observance of the
judiciary as well as other parts of government, the courts are not at liberty to overlook or
disregard its commands or countenance evasions thereof. It is their duty in authorized
proceedings to give full effect to the existing constitution, and to obey all constitutional
provisions irrespective to their opinion of the wisdom or the desirably of such provisions, and
irrespective of the consequences. Thus, it is said that the courts should be in alert to enforce the
provisions of the United States Constitution, and guard against their infringement by legislative
fiat or otherwise. In accordance with these basic principles the rule is fixed that the duty in the
proper case to declare a law unconstitutional cannot be declined, and must be performed in
accordance with the delivery of judgment of the tribunal before which the validity of the
enactment is directly drawn into question. If the constitution prescribes one rule, and the statute
another, in a different rule, it is the duty of the court to declare that the constitution and not the
statute governs in cases before them for judgment.
                16 Am Jur 2d, § 255: In all instances when the court exercises its power to
invalidate legislation on constitutional grounds, the conflict of the statute with the constitution
must be irreconcilable. The court is without authority to declare a statute unconstitutional unless
it is in positive or in direct conflict with the statutes or with the constitution.
                16 Am Jur 2d, § 256: The general rule is that an unconstitutional statute, whether
federal or state, though having the form and name of law is reality no law; but is wholly void and
ineffective for any purpose. Since unconstitutionality dates from the time of the enactment, not
merely from the date of the decision so branding it. An unconstitutional law in legal
contemplation is as inoperative as if it had never been passed. Such a statute leaves a question
that it purports to settle just as it would be had the statute not ever been enacted.
                16 Am Jur 2d, § 258: On the other hand it is clear that congress cannot by
authorization or ratification give the slightest effect to a state constitution or law which is in
conflict with the constitution of the United States. See Marbury v. Madison, 5 U.S. 137 (1803).




Page 7 – Plainitiff’s Objection and Motion for Performance of Contract
        Case 6:19-cv-01071-AA           Document 58        Filed 05/18/20    Page 12 of 13




                                       IV.     CONCLUSION

                Therefore, plaintiff respectfully moves the Court to take Notice of defendant’s
failure to rebut plaintiff’s memorandum in support of the facts of a citizen’s right to travel laid
out in the proposed third amended complaint of the plaintiff’s motion for leave and other
pleadings of record, and for the Court to accept plaintiff’s memorandum and law within the
pleadings, as undisputed evidence of facts within the record of a citizen’s right to travel, and is
pursuant to Fed. R. of Civ. P. 301. Also, plaintiff respectfully moves the Court for performance
in favor of his claims for the breach of his contracted rights of the US Constitution by the
defendants.’

                                                               Autograph: s/: James-Brent: Alvarez.
                                                               [t]he Plaintiff: James-Brent: Alvarez.
                                                                      Postmaster: RA535207145US
                                                                                Date: 18th-May-2020.




Page 8 – Plainitiff’s Objection and Motion for Performance of Contract
        Case 6:19-cv-01071-AA           Document 58        Filed 05/18/20    Page 13 of 13




                                 CERTIFICATE OF SERVICE

              I hereby certify that on the date scribed below a copy of the foregoing Plaintiff’s
Objection and Motion for Performance of Contract was served by email, as agreed upon during
the Covid-19 pandemic, and, was served on:

Namoi Levelle Haslitt, OSB No. 075857
naomi.haslitt@millernash.com
Iván Resendiz Gutierrez, OSB No. 154617
ivan.resendiz@millernash.com
MILLER NASH GRAHAM & DUNN LLP
3400 U.S. Bancorp Tower
111 S.W. Fifth Tower
Portland, Oregon 97204
Telephone: 503.224.5858
Fax: 503.224.0155

        Attorneys for Defendants,

        Luke Sitts, et al.


                                                               Autograph: s/: James-Brent: Alvarez.
                                                               [t]he Plaintiff: James-Brent: Alvarez.
                                                                      Postmaster: RA535207145US
                                                                                Date: 18th-May-2020.




Page 1 – Plainitiff’s Objection and Motion for Performance of Contract
